 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      JUANITA JONES,                                         CASE NUMBER: 1:20-cv-01554-GSA
 7
                         Plaintiff,
 8                                                           ORDER TO SHOW CAUSE
             v.                                              REGARDING CONFIDENTIAL
 9                                                           LETTER BRIEF
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                         Defendant.
12

13
            Pursuant to the scheduling order (Doc. 6), Plaintiff’s confidential letter brief (CLB) was due
14
     within 30 days of the filing of the administrative record. The administrative record was filed and
15
     electronically served on April 13 (Doc. 11), making the CLB deadline May 13.
16
            Accordingly, within 10 days of the entry of this order, Plaintiff is directed to show cause
17
     why the CLB was not served. Alternatively, Plaintiff may serve her CLB and file a proof of service
18
     within 10 days of the entry of this order.
19

20
21   IT IS SO ORDERED.
22      Dated:     May 27, 2021                             /s/ Gary S. Austin
23                                                    UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                       1
